Citation Nr: 1723729	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than November 27, 2013 for the establishment of Barbara as a dependent for the purposes of the dependency allowance.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967, from November 1967 to June 1971, and from March 1972 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 and December 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 10, 2015 correspondence from the Veteran could be construed as a notice of disagreement (NOD) with the effective date for the establishment of Barbara as a dependent for the purposes of the dependency allowance, as reflected in the December 29, 2014 rating decision.  An SOC was issued in February 2017 and a Form 9 was filed in March 2017.  Therefore, the issue is timely appealed and before the Board.

The issue was remanded in May 2015 for further development.

The issue of entitlement to an earlier effective date of January 5, 1990 for his hearing loss rating has been raised by the record in a February 2017 statement.  However, as explained by the RO, the 1990 rating decision that assigned an effective date for the grant of service connection became final, and no further action would be taken on his claim absent a request for revision on the basis of clear and unmistakable error.  See June 2014 notice letter to the Veteran; see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).


FINDINGS OF FACT

1.  Audiological evaluations reflect that his service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level IX in the left ear.

2.  The Veteran had multiple previous marriages.

3.  The Veteran married B.S. in August 2003. 

4.  VA first became aware of the Veteran's divorce and remarriage on February 10, 2015.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 10 percent, for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  An effective date earlier than November 27, 2013, for the recognition of B.S. as the Veteran's spouse is not warranted.  38 U.S.C.A. §§ 5110, 5112(b)(2) (West 2014); 38 C.F.R. §§ 3.401 (b), 3.501(d) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Merits of the Claim for Bilateral Hearing Loss

The Veteran contends that he is entitled to a rating in excess of 10 percent for hearing loss.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2016); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the applicable criteria, disability ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

VA treatment records reflect an audiological examination in December 2009.  The examination reflected for the right ear, mild sensitivity loss from .25-.5k Hz.  Moderately to severe sensorineural hearing loss from 3-8k Hz.  The left ear reflects mild to profound, sloping sensorineural hearing loss from .25-9k Hz.

In an April 2010 VA examination, puretone thresholds at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz were for the right ear 25, 25, 60, and 65, respectively.  For the left ear puretone thresholds were 35, 75, 105 and 105, respectively.

The average puretone threshold was 44 in the right ear and 80 in the left ear.  The speech recognition score was 90 in the right ear and 82 in the left.

For the right ear, application of an average puretone threshold of 44 decibels and of the speech recognition score of 90 results in a numerical designation of II under Table VI.  Accordingly, the Board will apply the numerical designation of II resulting from Table VI.

For the left ear, application of an average puretone threshold of 80 decibels and of the speech recognition score of 82 results in a numerical designation of V under Table VI. Accordingly, the Board will apply the numerical designation of V resulting from Table VI.

As applied under Table VII, the right ear numerical designation of II and the left ear numerical designation of V result in a 10 percent rating.

On subsequent VA examination in November 2016.  Puretone thresholds at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz were for the right ear 40, 40, 65, and 70, respectively.  For the left ear puretone thresholds were 50, 90, 120 and 120, respectively.

The average puretone threshold was 54 in the right ear and 95 in the left ear.  The speech recognition score was 100 in the right ear and 48 in the left.

For the right ear, application of an average puretone threshold of 54 decibels and of the speech recognition score of 100 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

For the left ear, application of an average puretone threshold of 95 decibels and of the speech recognition score of 48 results in a numerical designation of IX under Table VI. Accordingly, the Board will apply the numerical designation of IX resulting from Table VI.

As applied under Table VII, the right ear numerical designation of I and the left ear numerical designation of IX result in a noncompensable (0%) evaluation.

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements and ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected bilateral hearing loss.

Accordingly, the schedular evaluation for the Veteran's bilateral hearing loss is a 10 percent rating; an increase beyond this is not factually substantiated (and may warrant a decrease) under the VA rating schedule.  The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321 (b)(1), which provides procedures for assignment of an extraschedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's bilateral hearing loss present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and address functional limitations caused by hearing difficulty, and he does not manifest or describe symptomatology outside of those criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes).  The schedular rating criteria are not inadequate.  In this regard, the examinations of record, when taken together, detail the functional impact this disability and the Veteran's testimony and statements have likewise document such impact.  Considering this evidence, however, the Board does not find that they reveal the rating criteria to be inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps is not warranted.

Further, the service-connected bilateral hearing loss has not caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.  In this regard, the Board has duly considered the additional holding set forth in Martinak, that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with.  However, none of the VA examinations found substantial limitation upon ability to carry out activities of daily living, and noted improvement in communication abilities with consistent use of hearing aid devices.  Moreover, the Veteran's service-connected hearing loss disorder also has not necessitated frequent periods of hospitalization.  In the absence of the evidence of such factors, referral for extraschedular evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for increased evaluation for bilateral hearing loss is denied, as the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine is thus not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

II.  EED for Spousal Dependency Allowance

The Veteran is seeking an earlier effective date for the VA recognition of his marriage to his wife, B.S.

Historically, the Veteran had three previous marriages.  Although he has not submitted a copy of his divorce papers to VA, he credibly states that he divorced.  This date is confirmed on his marriage certificate to B.S., a copy of which was submitted to VA in February 2015.  He married B.S. in August 2003.

The Veteran does not contend that when he divorced and remarried in 2003, he informed the VA of his divorce and remarriage.  Rather, he generically asserts that it should be the effective date of his remarriage.

Careful review of the Veteran's electronic claims file reveals no record of contact with the VA regarding the Veteran's divorce.  There is likewise no report reflecting any notification from the Veteran in 2003.  Rather, the earliest indication of the Veteran's divorce and remarriage consists of his claim for spousal dependency allowance and provided a copy of his marriage certificate reflecting his marriage to B.S in February 2015. 

Awards of additional compensation payable to a veteran for a dependent will be effective on the latest of the following dates: 1) the date of the claim for the additional compensation.  The date of the claim is defined as the date of the veteran's marriage, if the evidence of the marriage is received within one year of the marriage; otherwise the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request for evidence showing the marriage has occurred; 2) the date dependency arises; 3) the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and 4) the date of commencement of the veteran's award.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401 (b). 

Applying this regulation to the facts of the instant case yields February 10, 2015, as the date notice was received of the dependent's existence.  This is the latest of all these possible dates set forth at 38 C.F.R. § 3.401 (b).  Therefore, the RO has generously calculated the effective date for the payment of additional compensation based upon the dependency of B.S., under governing law and regulation.

However, under the facts of the case, the Board cannot assign an effective date earlier than November 27, 2013, for the recognition of B.S. as the Veteran's spouse.  February 10, 2015, was the first point in time that the VA became aware of the Veteran's divorce and remarriage.  We recognize the Veteran's contentions.  However, the law (38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401) requires actual receipt of notice, and such is not substantiated in the claims file. 

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, as a recipient of VA benefits, the Veteran has the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.

In short, the appropriate effective date for the VA's recognition of B.S. as the Veteran's spouse is that of February 10, 2010.  Therefore, the Board cannot grant an effective date earlier than November 27, 2013 for spousal dependency allowance.

III.  Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

In a March 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records, and VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's service treatment records, private and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

Further, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the grant of additional dependency allowance for a spouse.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an effective date earlier than November 27, 2013, for the establishment of Barbara as a dependent for the purposes of the dependency allowance is denied.


______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


